COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00468-CV


Michael Miller d/b/a All Economy          §    From County Court at Law No. 2
Foreign & Dismantling; and ABC
Late Model Truck & Auto Parts, Inc.
                                          §    of Denton County (GC-2005-00122)

v.
                                          §    September 19, 2013
Recovery Systems, Inc. d/b/a Pro
Tow Wrecker Service; H&W Risk
Management Inc.; and Robert West          §    Opinion by Justice Dauphinot


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Michael Miller d/b/a All Economy

Foreign & Dismantling; and ABC Late Model Truck & Auto Parts, Inc. shall jointly

and severally pay all the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Ann Dauphinot